DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 12 recites the broad recitation “loss in the range of 2.5 to 7.5%”, and the claim also recites “such as in a loss of in the range of 3 to 6%” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 9, 11 AND 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Van Waesberghe (WO 03/048294; EPO English patent translation).
Regarding claims 1, 9. 11, 13 and 14, Van Waesberghe discloses a process of making wort (i.e., malt extract -an aqueous extract of a cereal, barley), the process comprising the steps of: (a) obtaining raw barley grain; (b) steeping the barley grain in water; (c) germinating the steeped barley grain at a temperature of about 15ºC for about four to six days to obtain green malt having a water content of about 44%; (d) stabilizing the green malt to inactivate lipoygenase, i.e., by soaking the green malt in the presence of lactic acid bacteria at a temperature of 45ºC while maintain a green malt water content of about 44%; (e) grinding the stabilized green malt; (f) mashing the ground and stabilized green malt; and (g) clarifying and cooling the mash to obtain a wort (i.e. an aqueous extract of a cereal barely)(p. 1-7 of EPO English translation).
While Waesberghe discloses soaking the green malt in the presence of lactic acid bacteria, the reference is silent with respect to time.  The person of ordinary skill in the art would have found it obvious to have adjusted, in routine processing, the time of the soaking step (d) to obtain the desired lipoygenase activity.  
Regarding claim 15, Van Waesberghe discloses all of the claim limitations as set forth above.  Van Waesberghe also discloses a step of fermenting the wort (i.e., aqueous extract of a cereal) to produce beer (i.e., a beverage- p. 6 of EPO English translation).  Van Waesberghe discloses that prior to fermenting, the wort is boiled and cooled (p. 5 of EPO English translation).
Regarding claim 16, Van Waesberghe discloses all of the claim limitations as set forth above.  Van Waesberghe disclose wherein the method does not include a step of kiln drying the germinated barley grain (p. 3 of EPO English translation).  Van Waesberghe disclose using stabilized green malt as the starting product for the brewhouse process, so that the high energy requirement of about 35 KWh per ton of malt for drying and curing the malt is eliminated (p. 3 of EPO English translation). 
Regarding claim 17, Van Waesberghe discloses all of the claim limitations as set forth above.  Van Waesberghe does not disclose a step of removing rootlets (p. 1-7 of EPO English translation).

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Waesberghe (WO 03/048294; EPO English patent translation) in view of Kühtreiber (GB 1 492 438).
Regarding claims 1, 2, 9, 11, 13 and 14, Van Waesberghe discloses a process of making wort (i.e., malt extract -an aqueous extract of a cereal, barley), the process comprising the steps of: (a) obtaining raw barley grain; (b) steeping the barley grain in water; (c) germinating the steeped barley grain at a temperature of about 15ºC for about four to six days to obtain green malt having a water content of about 44%; (d) stabilizing the green malt to inactivate lipoygenase, i.e., by soaking the green malt in the presence of lactic acid bacteria at a temperature of 45ºC while maintain a green malt water content of about 44%; (e) grinding the stabilized green malt; (f) mashing the ground and stabilized green malt; and (g) clarifying and cooling the mash to obtain a wort (i.e. an aqueous extract of a cereal barely)(p. 1-7 of EPO English translation).
While Waesberghe discloses soaking the green malt in the presence of lactic acid bacteria, the reference is silent with respect to time.  The person of ordinary skill in the art would have found it obvious to have adjusted, in routine processing, the time of the soaking step (d) to obtain the desired lipoygenase activity.  
While Waesberghe discloses a step of germinating barley grain, the reference is silent with respect to germinating the barley grain immersed in an aqueous solution wherein 2 L per kg dry weight barley grain (or 3 L per kg dry weight barley grain) is passed through the aqueous solution per hour.
Kühtreiber teaches a germination process wherein a germinating barley grain material is substantially continuously maintained in a submerged condition in temperature controlled water enriched with dissolved oxygen and oxygenous gas (page 1/column 2, lines 50-59). Kühtreiber teaches that the process allows for quick and healthy growth (p. 2/column 2, lines 5-9).  Specifically, Kühtreiber teaches in applying the method of the invention, the optimum proportion of oxygen in the water may be determined empirically and adjusted correspondingly in each case; an optimum values of this oxygen content of the water provides very quick germination
Kühtreiber teaches that the small rising gas bubbles reliably prevent a felting-up of the seedlings during the germination and growth of the seed by not only supplying these seedling with the required oxygen in adequate quantity, but also by agitating or loosening them at the same time (p. 1/column 2, line 83-p.2/column 1, line 12).  Kühtreiber teaches the process is particularly applicable to for the production of green malt for beer brewing (p. 2/column 1, lines 13-20).  
Waesberghe and Kühtreiber are combinable because they are concerned with the same field of endeavor, namely, processes to make green malt.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have replaced the germination step in Waesberghe with the process taught by taught by Kühtreiber  for the purpose of shortening the germination process.
Given Kühtreiber teaches the optimum proportion of oxygen in the water may be adjusted to provide very quick germination, the person of ordinary skill in the art would have adjusting, in routine processing, the rate of oxygen passed through the aqueous solution to shorten germination time while maintaining the quality of the germinated barley.
Regarding claim 3, modified Waesberghe discloses all of the claim limitations as set forth above.  
Waesberghe disclose germinating steeped barley grain for 4-6 days at a constant ventilation of the grains with air tempered to about 15ºC.  
Waesberghe is silent with respect to incubating the barley grain in an aqueous solution.
Kühtreiber teaches a germination process wherein a germinating barley grain material is substantially continuously maintained in a submerged condition in temperature controlled water enriched with dissolved oxygen and oxygenous gas (page 1/column 2, lines 50-59). Kühtreiber teaches that the process allows for quick and healthy growth (p. 2/column 2, lines 5-9).  Specifically, Kühtreiber teaches in applying the method of the invention, the optimum proportion of oxygen in the water may be determined empirically and adjusted correspondingly in each case; an optimum values of this oxygen content of the water provides very quick germination
Waesberghe and Kühtreiber are combinable because they are concerned with the same field of endeavor, namely, processes to make green malt.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have replaced a portion, including the period of the germination step in Waesberghe with the process taught by taught by Kühtreiber  for the purpose of shortening the germination process.  One of ordinary skill in the art would have adjusted the time of each germination step, i.e. submerging in an aqueous solution and incubating in air, to obtain high quality green malt in a shortened period of time.
Given Kühtreiber teaches the optimum proportion of oxygen in the water may be adjusted to provide very quick germination, the person of ordinary skill in the art would have adjusting, in routine processing, the rate of oxygen passed through the aqueous solution to shorten germination time while maintaining the quality of the germinated barley.
Given the combination of germination processes, it necessarily follows the excess water from the process of Kühtreiber would be removed before finishing the germination process in air at a temperature of 15º C.  
Regarding claims 4-8 and 12, Van Waesberghe discloses a process of making wort (i.e., malt extract -an aqueous extract of a cereal, barley), the process comprising the steps of: (a) obtaining raw barley grain; (b) steeping the barley grain in water; (c) germinating the steeped barley grain at a temperature of about 15ºC for about four to six days to obtain green malt having a water content of about 44%; (d) stabilizing the green malt to inactivate lipoygenase, i.e., by soaking the green malt in the presence of lactic acid bacteria at a temperature of 45ºC while maintain a green malt water content of about 44%; (e) grinding the stabilized green malt; (f) mashing the ground and stabilized green malt; and (g) clarifying and cooling the mash to obtain a wort (i.e. an aqueous extract of a cereal barely)(p. 1-7 of EPO English translation).
Given Van Waesberghe disclose raw barley grain generally, absent evidence to the contrary, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have used any form of the raw barley grain, including dehulled.  One would expect that removing the hull would result in a grain loss in the range of 2.5 to 7.5%.
While Van Waesberghe discloses soaking the green malt in the presence of lactic acid bacteria, the reference is silent with respect to time.  The person of ordinary skill in the art would have found it obvious to have adjusted, in routine processing, the time of the soaking step (d) to obtain the desired lipoygenase activity.  
While Van Waesberghe disclose germinating steeped barley grain for 4-6 days at a constant ventilation of the grains with air tempered to about 15ºC, the reference is silent with respect to germinating the barley grain immersed in an aqueous solution wherein 2 L per kg dry weight barley grain (or 3 L per kg dry weight barley grain) is passed through the aqueous solution per hour.
Kühtreiber teaches a germination process wherein a germinating barley grain material is substantially continuously maintained in a submerged condition in temperature controlled water enriched with dissolved oxygen and oxygenous gas (page 1/column 2, lines 50-59). Kühtreiber teaches that the process allows for quick and healthy growth (p. 2/column 2, lines 5-9).  Specifically, Kühtreiber teaches in applying the method of the invention, the optimum proportion of oxygen in the water may be determined empirically and adjusted correspondingly in each case; an optimum values of this oxygen content of the water provides very quick germination
Kühtreiber teaches that the small rising gas bubbles reliably prevent a felting-up of the seedlings during the germination and growth of the seed by not only supplying these seedling with the required oxygen in adequate quantity, but also by agitating or loosening them at the same time (p. 1/column 2, line 83-p.2/column 1, line 12).  Kühtreiber teaches the process is particularly applicable to for the production of green malt for beer brewing (p. 2/column 1, lines 13-20).  
Van Waesberghe and Kühtreiber are combinable because they are concerned with the same field of endeavor, namely, processes to make green malt.  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the present application to have replaced a portion, including the period of the germination step in Van Waesberghe with the process taught by taught by Kühtreiber  for the purpose of shortening the germination process.  One of ordinary skill in the art would have adjusted the time of each germination step, i.e. submerging in an aqueous solution and incubating in air, to obtain high quality green malt in a shortened period of time.
Given Van Waesberghe discloses a constant ventilation of the grains with air tempered to about 15ºC, the reference is silent with respect to flow rate.  However the person of ordinary skill in the art would have found it obvious to adjust, in routine process, the flow of air to produce a high quality green malt, e.g. one that does not have mold growth due to poor air circulation. 
Given Kühtreiber teaches the optimum proportion of oxygen in the water may be adjusted to provide very quick germination, the person of ordinary skill in the art would have adjusting, in routine processing, the rate of oxygen passed through the aqueous solution to shorten germination time while maintaining the quality of the germinated barley.
Given the combination of germination processes, it necessarily follows the excess water from the process of Kühtreiber would be removed before finishing the germination process in air at a temperature of 15º C.  
Regarding claim 10, modified Van Waesberghe discloses all of the claim limitations as set forth above.  
Given the combination of Van Waesberghe and Kühtreiber suggest a shortened germination time, since Van Waesberge disclose a germination period lasting 4 days, it necessarily follows that the modified germination process would last less than 96 hour, including 72 hours.
Regarding claim 15, modified Van Waesberghe discloses all of the claim limitations as set forth above.  Van Waesberghe also discloses a step of fermenting the wort (i.e., aqueous extract of a cereal) to produce beer (i.e., a beverage- p. 6 of EPO English translation).  Van Waesberghe discloses that prior to fermenting, the wort is boiled and cooled (p. 5 of EPO English translation).
Regarding claim 16, modified Van Waesberghe discloses all of the claim limitations as set forth above.  Van Waesberghe disclose wherein the method does not include a step of kiln drying the germinated barley grain (p. 3 of EPO English translation).  Van Waesberghe disclose using stabilized green malt as the starting product for the brewhouse process, so that the high energy requirement of about 35 KWh per ton of malt for drying and curing the malt is eliminated (p. 3 of EPO English translation). 
Regarding claim 17,  modified Van Waesberghe discloses all of the claim limitations as set forth above.  Van Waesberghe does not disclose a step of removing rootlets (p. 1-7 of EPO English translation).
	Regarding claims 18 and 19,  modified Van Waesberghe discloses all of the claim limitations as set forth above.  Given the combination of Van Waiesberghe and Kühtreiber suggest a barley grain germinated in a process substantially similar to that presently claimed, inherently the germinated barley would be expected to contain at the most 2 g rootlets (dry matter) per 100 g germinated grains (dry matter).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A GWARTNEY whose telephone number is (571)270-3874. The examiner can normally be reached M-F: 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald (Larry) Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELIZABETH A. GWARTNEY
Primary Examiner
Art Unit 1759



/ELIZABETH GWARTNEY/            Primary Examiner, Art Unit 1759